Title: From Benjamin Franklin to Thomas Digges, 2 February 1780
From: Franklin, Benjamin
To: Digges, Thomas


Dear Sir,
Passy, Feb. 2. 1780.
I received duly your favours of Jany. 9. 10. & 11. I gave Orders immediately for the Acceptance and Payment of the Bill you drew on Mr. G, and you may rely on its being done.
Mr. Carmichael is not yet arrived, nor is there any News of the ship in which he sail’d. Mr. Adams is not yet arrived in Paris but daily expected. The story of his bringing propositions of Peace from the Congress is not probable.

I have written a little of my mind about the Cartel and the Parole Prisoners to Mr. Hodgson. I wish to know what is done with those sent from Boston.
Capt Cunningham is gone with Come. Jones, on a Cruise. I procured the Discharge of Mr. Hartleys Captain Stephenson.
But as such Acts of Benevolence are totally disregarded in England, and no one American has ever been set at liberty on account of the Numbers of English we have liberated, I am asham’d to ask more such favours.
With great Esteem, I am, Dear sir, &c.
M. Digges.
